FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 2, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

 v.                                                     No. 09-8046
                                              (D.C. No. 1:08-CR-00275-ABJ-1)
 JAMES HULS,                                              (D. Wyo.)

              Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously to grant the parties’ request for a decision on the briefs

without oral argument. See Fed. R. App. P. 34(f).

      Defendant entered a conditional plea of guilty to one count of failing to

register as a sex offender and was sentenced to twelve months plus one day of

imprisonment. This conviction arose from his failure to register as a sex offender

in Wyoming when he moved there from Iowa, where he had been convicted of



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
lascivious conduct with a minor in January 2008. On appeal, he argues that his

prosecution violated the Due Process and Commerce Clauses as well as the Tenth

Amendment to the Constitution.

      As Defendant acknowledges, his due process and commerce clause

arguments are foreclosed by binding Tenth Circuit precedent. See United States

v. Lawrance, 548 F.3d 1329 (10th Cir. 2008); United States v. Hinckley, 550 F.3d

926 (10th Cir. 2008). As for his argument that the Sex Offender Registration and

Notification Act violates the Tenth Amendment, we agree with the government

that Defendant lacks standing as an individual to pursue this claim. See United

States v. Parker, 362 F.3d 1279, 1284-85 (10th Cir. 2004); United States v.

Hacker, 565 F.3d 522, 526-27 (8th Cir. 2009). We accordingly AFFIRM the

conviction and sentence.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -2-